DETAILED ACTION	
In Applicant’s Response (RCE) dated 1/20/2021, Applicant amended claims  20-26,28-34 and 36-39-; and argued against all rejections previously set forth in the Office action dated 10/20/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.

Response to Argument
Applicant's arguments filed 7/30/2020 have been fully considered but they are not persuasive. As stated in the 112 rejections, the amended limitations have serious 112 issues and must be fixed first. The prior arts specifically teach the limitations as interpreted by the examiner. Applicant must clarify the amended aspect of claims before going forward. 


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26,28-34 and 36-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification and the original claims do not teach the limitation of “providing a relative order of displayed screens of the one or more applications logically associated with the first display area;” and “provides a relative order of displayed screens of the one or more applications logically associated with the first second display area “. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26,28-34 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 claims the limitation “providing a relative order of displayed screens of the one or more applications logically associated with the first display area;” and “provides a relative order of displayed screens of the one or more applications logically associated with the  second display area “. It unclear how the display areas related to the display screens. It is unclear what constitutes relative order of displayed screens. It is unclear how displayed screens related to “the touch screen of the handheld computing device”. It is unclear whether the touch screen is also displayed screens. It is unclear what the purpose is for having a relative order of display screens. Claim 28 and 36 are rejected for the same reason. 
	For the purpose of the a compact prosecution, the limitations would be interpreted as “providing a relative order the one or more applications logically associated with the first display area;” and “provides a relative order of the one or more applications logically associated with the  second display area “. The screens would be interpreted as a single screen would foldable parts. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 24, 25 28, 36, 32, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al., Pub. No.: 2009/0178008A1, in view of Reter et al., Pub. No: 2011/0126123A1, and further in view of Kim, et al., Pub. No.: 2010/0182265A1. 

With regard to claim 20:
Herz discloses a method for controlling a handheld computing device, comprising: establishing a first application stack corresponding to one or more applications logically associated with a first display area of a touch screen (Herz paragraph 36: “The user interface may include a physical click wheel in addition to a touch screen or a virtual click wheel displayed on the touch screen. A click wheel is a user-interface device that may provide navigation commands based on an angular displacement of the wheel or a point of contact with the wheel by a user of the device. A click wheel may also be used to provide a user command corresponding to selection of one or more items, for example, when the user of the device presses down on at least a portion of the wheel or the center of the wheel. Alternatively, breaking contact with a click wheel image on a touch screen surface may indicate a user command corresponding to selection. For simplicity, in the discussion that follows, a portable multifunction device that includes a touch screen is used as an exemplary embodiment. It should be understood, however, that some of the user interfaces and associated processes may be applied to other devices, such as personal computers and laptop computers, which may include one or more other physical user-interface devices, such as a physical click wheel, a physical keyboard, a mouse and/or a joystick.”)  of the handheld computing device (fig. 11a paragraph 281: “”In some embodiments, the user interface on the touch screen display 112 is divided into multiple sections or windows. For example, in FIG. 11A, a region of UI 1100A may include a tray 408 for holding icons or graphical objects representing functions that are frequently used by the user (e.g., phone 138, mail 140, and browser 147) and a region or area 802 for holding icons or graphical objects representing functions that are used less frequently by the user (e.g., IM 141, calendar 148, image management 144, etc.).”), wherein the first application stack comprises a data structure providing a logical representation of the one or more applications logically associated with the first display area (fig. 11a paragraph 281: “”In some embodiments, the user interface on the touch screen display 112 is divided into multiple sections or windows. For example, in FIG. 11A, a region of UI 1100A may include a tray 408 for holding icons or graphical objects representing functions that are frequently used by the user (e.g., phone 138, mail 140, and browser 147) and a region or area 802 for holding icons or graphical objects representing functions that are used less frequently by the user (e.g., IM 141, calendar 148, image management 144, etc.).”); and  further providing a relative order of displayed screen spaces of the one or more applications logically associated with the first display area (fig. 11a paragraph 281: “”In some embodiments, the user interface on the touch screen display 112 is divided into multiple sections or windows. For example, in FIG. 11A, a region of UI 1100A may include a tray 408 for holding icons or graphical objects representing functions that are frequently used by the user (e.g., phone 138, mail 140, and browser 147) and a region or area 802 for holding icons or graphical objects representing functions that are used less frequently by the user (e.g., IM 141, calendar 148, image management 144, etc.).”); establishing a second application stack corresponding to one or more applications logically associated with a second display area of the touch screen of the handheld computing device, wherein the second application stack comprises a data structure providing a logical representation of the one or more applications logically associated with the second display area and  further provides a relative order of displayed screen spaces of the one or more applications logically associated with the second display area (fig. 11a paragraph 281: “”In some embodiments, the user interface on the touch screen display 112 is divided into multiple sections or windows. For example, in FIG. 11A, a region of UI 1100A may include a tray 408 for holding icons or graphical objects representing functions that are frequently used by the user (e.g., phone 138, mail 140, and browser 147) and a region or area 802 for holding icons or graphical objects representing functions that are used less frequently by the user (e.g., IM 141, calendar 148, image management 144, etc.).”);   receiving a  device (fig. 11C and D, paragraph 284: “The time-varying position(s) of one or more of the icons in area 802 intuitively indicate to the user that the positions of one or more of the icons may be modified. This is illustrated in FIGS. 11C-11D, which show the repositioning of an icon during the interface reconfiguration mode. The user makes contact with one of the icons that is moving at a position 1108 and moves the point of contact across the display surface. The contact and the motion are detected by the portable multifunction device 100. As a consequence, the displayed icon, in this example corresponding to a stocks application 149-2, is moved accordingly.”); moving a first application belonging to the first application stack to the second application stack in response to receiving the gesture input such that the first application is logically associated with the second display area (Fig. 11C and 11D, paragraph 285: “As shown in FIG. 11D, the user moves the stocks application icon 149-2 to position 1110 and breaks contact with the display surface. The stocks application icon 149-2 is now displayed at the position 1110. While the displayed position of the stocks application icon 149-2 is shown as stationary in FIG. 11D, in some embodiments the position of the stocks application icon 149-2 may be varied once the user breaks contact with the display surface. In some embodiments, only icons displayed in one or more subsections of the user interface are displayed with a varying position during the interface reconfiguration mode. Thus, if the stocks application icon 149-2 had been dragged to another position in the area 802, it may be displayed with a varying position after the user breaks contact with the display. In some embodiments, the device may provide audio and/or tactile feedback when an icon is moved to a new position, such as an audible chime and/or a vibration.”); and reordering the displayed screen spaces of the one or more applications of the second application stack (Fig. C and D, paragraph 285: “As shown in FIG. 11D, the user moves the stocks application icon 149-2 to position 1110 and breaks contact with the display surface. The stocks application icon 149-2 is now displayed at the position 1110. While the displayed position of the stocks application icon 149-2 is shown as stationary in FIG. 11D, in some embodiments the position of the stocks application icon 149-2 may be varied once the user breaks contact with the display surface. In some embodiments, only icons displayed in one or more subsections of the user interface are displayed with a varying position during the interface reconfiguration mode. Thus, if the stocks application icon 149-2 had been dragged to another position in the area 802, it may be displayed with a varying position after the user breaks contact with the display. In some embodiments, the device may provide audio and/or tactile feedback when an icon is moved to a new position, such as an audible chime and/or a vibration.”).
Herz does not disclose the aspect of reordering the displayed screens of the one or more applications of the second application stack such that displayed screens of the moved first application are at a top position in the second application stack.
	However Reter discloses the aspect of reordering the displayed screens of the one or more applications of the second application stack such that displayed screens of the moved first application are at a top position in the second application stack (paragraph 39: “To add task items to a to-do list, a user may generate their own task items and/or select from pre-existing or already created task items. For populating a to-do list with their own task items, a user merely types into the text entry field 501 of the add area 201 a desired title for the task item, e.g., "Get new tires before road trip to Disney," and then clicks on the "add it" icon 502, hits a keyboard "return," or the like as illustrated by way of example in FIG. 5. When the user has completed entry of a task item in this manner, the task item will be moved to the to-do list and will be displayed as the top listed task item in the to-do list as shown in area 503. When new task items are added to a to-do list in this manner the due date is preferably defaulted to "no due date" and the add item area 201 preferably remains in focus to allow the user to quickly continue to add task items to their list. While the foregoing allows any user to quickly create a to-do list, a logged-in user of the system may further be provided with the ability to edit and save task items that have been added to their to-do list and/or activate reminders for task items (e.g., be sent an email reminder a predetermined time before a given task item is due).”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Reter to Herz to keep track of recently movement applications and provide user with application that he or she might need on top.
Herz and Reter do not disclose the aspect wherein Display screen spaces are separate displayed screens wherein the touch screen is foldable about a hinge, wherein the first display area is on a first side of the hinge, and wherein the second display area is on a second side of the hinge. 
Display screen spaces are separate displayed screens wherein the touch screen is foldable about a hinge, wherein the first display area is on a first side of the hinge, and wherein the second display area is on a second side of the hinge (fig. 4, paragraph 60: “To be more specific, when the folding angle of the mobile terminal is sustained at 180 degrees, the control unit may control the first touch screen 110 and the second touch screen 120 to display a menu map in full screen mode. Later, when the user selects and activates a file menu 115 of the menu map, the control unit may control only the first touch screen 110 to display a window for an application program related to the menu map and to resize the menu map on the first touch screen 110, and may control the second touch screen 120 to display image icons contained in the file menu 115. Here, the control unit may distinguish a sensing signal from the touch sensor of the first touch screen 110 from a sensing signal from the touch sensor of the second touch screen 120.”) moving a first application belonging to the first objects stack to the second objects stack in response to receiving the gesture input such that the first application is logically associated with the second display area (paragraph 57: “In FIG. 5, the mobile terminal displays a menu map on the first touch screen 110. The menu map on the first touch screen 110 includes a message menu 111, a video menu 113, and a file menu 115. The present invention is not limited to theses menus, and may further provide other menus or menu items. The mobile terminal lists various image files as icons on the second touch screen 120. The image files listed on the second touch screen 120 may be associated with the file menu 115 activated on the first touch screen 110. The control unit of the mobile terminal may control the execution of application programs separately on the first touch screen 110 and the second touch screen 120. “). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kim to Herz and Reter so the user can move applications between two screens of a foldable device.




With regard to claim 24 and 32:
Herz and Reter and Kim disclose the method according to claim 20, wherein the gesture input comprises a pin (Herz paragraph 273: “The varying of the positions of the one or more icons may intuitively indicate to the user that the positions of the one or more icons may be reconfigured by the user. The user may modify, adapt and/or reconfigure the positions of the one or more icons. In embodiments where the portable device includes a touch-sensitive display, the user may make contact with the touch-sensitive display proximate to a respective icon at a first position.”) and drag gesture (Herz Fig. 11C and 11D, paragraph 285: “As shown in FIG. 11D, the user moves the stocks application icon 149-2 to position 1110 and breaks contact with the display surface. The stocks application icon 149-2 is now displayed at the position 1110. While the displayed position of the stocks application icon 149-2 is shown as stationary in FIG. 11D, in some embodiments the position of the stocks application icon 149-2 may be varied once the user breaks contact with the display surface. In some embodiments, only icons displayed in one or more subsections of the user interface are displayed with a varying position during the interface reconfiguration mode. Thus, if the stocks application icon 149-2 had been dragged to another position in the area 802, it may be displayed with a varying position after the user breaks contact with the display. In some embodiments, the device may provide audio and/or tactile feedback when an icon is moved to a new position, such as an audible chime and/or a vibration.”).

 

With regard to claim 25 and 33:
Herz and Reter and Kim disclose The method according to claim 20, wherein the first application is revealed in the second display area after said moving (Herz Fig. 11C and 11D, paragraph 285: “As shown in FIG. 11D, the user moves the stocks application icon 149-2 to position 1110 and breaks contact with the display surface. The stocks application icon 149-2 is now displayed at the position 1110. While the displayed position of the stocks application icon 149-2 is shown as stationary in FIG. 11D, in some embodiments the position of the stocks application icon 149-2 may be varied once the user breaks contact with the display surface. In some embodiments, only icons displayed in one or more subsections of the user interface are displayed with a varying position during the interface reconfiguration mode. Thus, if the stocks application icon 149-2 had been dragged to another position in the area 802, it may be displayed with a varying position after the user breaks contact with the display. In some embodiments, the device may provide audio and/or tactile feedback when an icon is moved to a new position, such as an audible chime and/or a vibration.”). 

Claim 28 is rejected for the same reason as claim 20. 

Claim 36 is rejected for the same reason as claim 20. 
 	Claims 21, 22, 29, 30, 37, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al., Pub. No.: 2009/0178008A1, in view of Reter and Kim, and further in view of Rolston et al., Pub. No.: 2010/0211872A1. 
With regard to claims 21 and 29 and 37:
Herz and Reter and Kim do not disclose The method according to claim 20, wherein the first application comprises an actively displayed screen of the first display area prior to said moving and an actively displayed screen of the second display area after said moving wherein an underlying screen is revealed in the first display after said moving, wherein the underlying screen comprises an application screen corresponding to a second application logically associated with the first display area such that the second application belongs to the first application stack. 
However Rolston disclose the aspect wherein the first application comprises an actively displayed screen of the first display area prior to said moving and an actively displayed screen of the second display area after said moving wherein an underlying (paragraph 76: “FIGS. 7A and 7B demonstrate vertical scrolling of stack cards according to an example embodiment. (Although not labeled in the figures, the active area is considered to be a central area of the display area, similarly to the illustration shown in FIG. 6. Thus, application stack 700 is in the active area and hence may be interacted with.) With reference to FIG. 7A, stack card 710 is currently at the front of the application stack 700. Behind stack card 710 are stack cards 720 and 730. The user of the computer device vertically may scroll 715 (the image of) stack card 710 downwards such that stack card 710 is moved off the viewable area, (no longer displayed), and stack cards 720 and 730 are advanced accordingly, the result of which is seen in FIG. 7B, where stack card 720 is shown at the front of application stack 700. In addition, new stack card 740 has been automatically added to the back of application stack 700, as seen in FIG. 7B. In this regard, the scrolling 715 of card 710 (which automatically scrolls all the cards in the stack 700) may be carried out by a finger motion on the touch screen, namely, of dragging the finger downward in the direction of the arrows (labeled "drag") as shown in FIGS. 7A and 7B.”).It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rolston to Herz and Reter and Kim so the user can access additional application when the top application is moved based on stack order for better organization and predictability. 

With regard to claims 22 and 30 and 38:
Herz and Reter and Kim and Rolston disclose The method according to claim 21, wherein after said moving, the first application obscures a second screen in the second display that comprises an actively displayed screen of the second display area prior to said moving, wherein the second screen comprises one of a desktop screen or an application screen corresponding to a second application of a second application stack (Herz fig. 11II to Fig. 11OO, paragraph 323: “In response to detecting the third finger gesture, the computing device replaces (1280) display of the second set of the first plurality of icons with display of a third set of the first plurality of icons in the first area on the touch screen display, and moves the first icon from the second set to the third set (e.g., as shown in FIGS. 111II-KK for calculator icon 149-3).”), The computing device detects (1282) a user making a second point of contact with the touch screen display at a second position corresponding to the first icon in the third set and detects movement of the second point of contact to a third position on the touch screen display. In response to detecting the second point of contact and detecting movement of the second point of contact, the computing device displays (1284) movement of the first icon to the third position on the touch screen display and displays the first icon at the third position (e.g., as shown in FIGS. 11LL-11NN for calculator icon 149-3).” ). 


Claim 23 and 31 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al., Pub. No.: 2009/0178008A1, in view of Reter and Kim, and further in view of Aguilar, Patent No.: 8677284B2. 
With regard to claim 23 and 31 and 39:
Herz and Reter and Kim do not disclose The method according to claim 20, wherein said moving further comprises expanding the first application to be the actively displayed screen of both the first display area and  the second display area and wherein the first application belongs to the first application stack and the second application stack.
However Aguilar discloses the aspect wherein said moving further comprises expanding the first application to be the actively displayed screen of both the first display area and  the second display area and wherein the first application belongs to the first application stack and the second application stack. (fig. 5 and 6c, column 7 line 38 to line 54: “In another embodiment, the user can use simple finger gesture to close an unwanted application. Referring to FIGS. 6 and 6a, the user can spin the smaller spindle 530' to select a different application by dragging down the screen 510' with one finger, as previously shown in FIGS. 5c and 5d. As can be seen in FIG. 6b, two applications, Phone 434 and Navigation 431, are located on the display segments 510' and 510, respectively. If the user wishes to close the Navigation 431 application, the user can simply slide the Phone 434 application on the display segment 510' to the Navigation 431 on the display segment 510, and the two display segments 510' and 510 will be merged to the screen 410 with the Phone 434 application thereon, as shown in FIG. 6c. On the other hand, if the user wants to keep the Navigation application 431 and get rid of the Phone application 434, the user can slide the Navigation application 431 to the left side where the Phone application 434 is located.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Aguilar to Herz and Reter and Kim so the user can see the content of the application in a full screen mode for better presentation and visibility. 

Claims 26 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz et al., Pub. No.: 2009/0178008A1, in view of Reter and Kim, and further in view of Chaudhri, Pub. nO.: 2011/0252346A1. 
With regard to claims 26 and 34:
Herz and Reter and Kim do not disclose the method according to claim 20, wherein the first application is hidden in the second display area after said moving.
However Chaudhri discloses aspect wherein the first application is hidden (see fig 5GGG, and 5JJJ, paragraph 272: “In some embodiments, the folder view ceases to be displayed automatically after a selectable user interface object (e.g., action icon 5002-32) is removed from the folder (e.g., the device automatically switches from the user interface displayed in FIG. 5III to the user interface displayed in FIG. 5JJJ. In some embodiments the device detects an exit folder view input (e.g., tap gesture 5190 on "exit folder" icon in the upper right corner of the folder view 5182 in FIG. 5III). In response to detecting the exit folder view input, the device ceases to display the folder view and redisplays the home screen, as illustrated in FIG. 5JJJ. In some embodiments the selectable user interface object (e.g., 5002-32) that was removed from the folder is displayed on the home screen, as illustrated in FIG. 5JJJ.”) in the second display area after said moving (see fig 5GGG, and 5JJJ, paragraph 271: “In some embodiments the folder view (e.g., 5182) includes all of or substantially all of the display (e.g., touch screen 112) in some of these embodiments, the device displays a selectable user interface object removal region (e.g., 5184 in FIG. 5GGG). In some embodiments, in response to detecting a removal request that corresponds to a request to move a respective selectable user interface object into the selectable user interface object removal region 5184, the device removes the respective selectable user interface object from the folder. For example, in FIG. 5GGG, the device detects a contact 5186 and movement 5188 of the contact (e.g., movement from a first contact location 5168-a in FIG. 5GGG that corresponds to a location of the respective selectable user interface object 5002-32 on the touch screen 112 to a second contact location 5186-b in FIG. 5HHH that corresponds to a location on the touch screen 112 that is proximate to or within the selectable user interface object removal region 5184). Continuing this example, the device moves the respective selectable user interface object (e.g., action icon 5002-32) into the selectable user interface object removal region 5184. In some embodiments, in response to detecting termination of the input (e.g., liftoff of contact 5186-b in FIG. 5HHH), the device ceases to display the respective selectable user interface object (e.g., action icon 5002-32) from the folder view 5182 and automatically rearranges the selectable user interface objects within the folder view 5182 so as to close any gaps in the arrangement of the selectable user interface objects. For example in FIG. 5III the selectable user interface objects have been rearranged so as to fill in the gap that remained in FIG. 5HHH after the respective selectable user interface object (e.g., action icon 5002-32) was removed from the folder view.”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Chaudhri to Herz and Reter and Kim so apps can be hidden after moving to save display space and prevent clustering and confusing the user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DI XIAO/Primary Examiner, Art Unit 2179